department of the treasury internal_revenue_service washington d c date cc dom fs it a tl-n-6650-97 uilc number release date internal_revenue_service national_office field_service_advice memorandum for associate district_counsel attn from deborah a butler assistant chief_counsel cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a c d the property date date date dollar_figurex dollar_figurey dollar_figurez dollar_figurea b taxpayer dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg h j tax_year tax_year tax_year tax_year the county issue whether the taxpayer incurred a deductible loss on the lapse or abandonment of an option conclusion subject_to further factual development the taxpayer did not incur a deductible loss on the lapse or abandonment of the option facts a a corporation exempt from taxation under sec_501 issued an option to purchase the property to taxpayer on date taxpayer is a wholly-owned subsidiary of b b in turn is a wholly-owned subsidiary of a b and taxpayer file a consolidated federal_income_tax return taxpayer paid dollar_figurex as the premium for the option the option premium was to apply toward payment of the purchase_price of the property when option was issued the fair_market_value of the property was approximately dollar_figurey the option agreement provided that the option shall terminate years from the date of the first exercise of this option emphasis added if it has not already been terminated if within years from the effective date of the option agreement date taxpayer had been unable to obtain a development order through the review process of a certain government agency then either a or taxpayer had the right to terminate the option as to the remainder of the property thus taxpayer had until date to terminate the option contract because of failure to obtain the development order if within years taxpayer obtained a development order that was unacceptable to taxpayer then taxpayer had the right to terminate the option taxpayer had the right under the contract to select any parcel of property provided that it furnish a survey stating the area and legal description of the property upon which it intended to exercise its option the survey was to be at taxpayer’s expense the option agreement also stated for any given year if buyer taxpayer exercises its option on an amount of acreage that is less than the minimum amount shown in the above chart column ii owner a shall be entitled to reduce the amount of acreage subject_to this portion on an annual basis in such amounts as determined by owner up to the annual maximum number shown in the chart above column iii if after the tenth 10th year buyer fails to exercise this option for a minimum of five hundred acres in any year owner may in its sole discretion terminate this option as to all remaining acreage to which owner holds title column ii gives the minimum number of acres upon which the option must be exercised by taxpayer on an annual basis to avoid reductions in property available by a the chart lists separate amounts for years and after year from the effective date of the option the purchase_price of the property as established in the option agreement shall be h percent h of the fair_market_value as hereinafter defined subject_to credits and adjustments taxpayer was permitted to take credits for soft costs paid in connection with the development and securing regulatory approval for development the soft costs included costs for planning developing application fees feasibility and environmental studies engineers attorneys and other necessary consultants taxpayer would receive a credit for costs against the purchase_price only if the option was exercised and would not receive a credit if the option was not exercised or if the option was terminated before the expiration date prior to closing on any parcel of property a was to bear the risk of loss to the property if damage to the property occurred prior to closing and a declined to repair the property taxpayer had the right to terminate the option with respect to that parcel taxpayer did not exercise this option due in part to environmental concerns according to the incoming request for assistance and information gathered from the minutes of the board_of directors’ meetings taxpayer and a withdrew development plans in date that they had submitted to state and county officials according to representations made in connection with this request for assistance the option agreement was terminated under subparagraph is of the agreement due to taxpayer inability to obtain a development order through the review process as contemplated by the parties under the agreement the tax_year amended u s_corporation tax_return form_1120 filed for c on schedule m-1 line deductions on this return not charged against book income this year itemize - d lists a loss amount of -dollar_figurez this same amount is also listed on an attached schedule with the description of abandonment_loss and with the words option loss included handwritten next to it this loss figure also appears on form_4797 part under f cost or other basis plus improvements and expense of sale and under g loss the tax years in issue are tax_year and tax_year law and analysis sec_1234 reads in relevant part as follows a treatment of gain_or_loss in the case of the purchaser - general_rule - gain_or_loss attributable to the sale_or_exchange of or loss attributable to failure to exercise an option to buy or sell property shall be considered gain_or_loss from the sale_or_exchange of property which has the same character as the property to which the option relates has in the hands of the taxpayer or would have in the hands of the taxpayer if acquired by him special rule for loss attributable to failure to exercise option - for purposes of paragraph if loss is attributable to failure to exercise an option the option shall be deemed to have been sold or exchanged on the day it expired sec_1_1234-1 reads in relevant part as follows a sale_or_exchange - capital assets gain_or_loss from the sale_or_exchange of an option or privilege to buy or sell property which is or if acquired would be a capital_asset in the hands of the taxpayer holding the option is considered as gain_or_loss from the sale_or_exchange of a capital_asset unless under the provisions of subparagraph of this paragraph the gain_or_loss is subject_to the provisions of sec_1231 the period for which the taxpayer has held the option determines whether the capital_gain or loss is short-term or long-term sec_1_1234-1 reads in relevant part as follows b failure to exercise option if the holder of an option to buy or sell property incurs a loss on failure to exercise the option the option is deemed to have been sold or exchanged on the date that it expired any such loss to the holder of an option is treated under the general_rule provided in paragraph a of this section a preliminary issue is whether the agreement at issue was actually an option whether the agreement is actually an option to purchase land known as a call option depends upon the facts of the agreement an option contract has two elements a continuing offer to do an act or to forebear from doing an act which does not ripen into a contract until accepted and an agreement to leave the offer open for a specified or reasonable period of time 104_tc_191 an option from the perspective of the holder has been defined by one commentator as a contract in accordance with which the holder has the right but not the obligation for a specified period of time to buy or sell a specified amount of the underlying interest at a fixed or determinable price andrea kramer financial products taxation regulation and design sec_5 pincite the writer is obligated to perform if and when the holder exercises his option id a call option conveys to the holder the right to buy and obligates the writer to sell the underlying interest id the tax_court in 64_tc_752 aff’d 544_f2d_1045 9th cir decided that certain obligations entered into by a partnership of which decedent taxpayer was a limited_partner were not legally enforceable or were too indefinite and tentative to create indebtedness under sec_163 rather the obligations gave the partnership an option to purchase certain property the court said an option to purchase property does not create an enforceable obligation to pay the purchase_price or give the taxpayer a cost_basis for the property ‘it is simply a contract by which the owner of property agrees with another person that the latter shall have the right to purchase the property at a fixed price within a certain time ’ it gives the optionee no present estate and imposes on him no obligation to consummate the transaction franklin t c pincite citations omitted the fourth circuit in 83_f3d_649 4th cir relied on four factors in examining the economic realities of a transaction when determining whether an agreement was a stock purchase agreement indebtedness or an option these four factors are the amount of the contractually specified liquidated_damages the extent to which the purchaser assumed real economic burdens of ownership before settlement the buyer’s peripheral activities before settlement and the absence of apparent motives for creating an option contract halle f 3d pincite the court examined the first factor the amount of specified liquidated_damages because the greater the sanction for failing to discharge a contractual obligation the less free the obligor is to walk away from the deal id pincite if the amount of liquidated_damages payable approximate or exceed the seller’s actual damages in the event of default this is evidence_of_indebtedness the court in halle found that the contract provided for sufficient liquidated_damages that would have covered the seller’s actual damages had the buyers not purchased the stock the buyers would have forfeited the down payment and any settlement deferment payments that it had made under the second factor the extent to which economic burdens are assumed prior to ownership the court said because the holder of an option retains the right not to purchase the subject property he is unlikely to undertake significant obligations associated with ownership of that property id pincite the buyer had incurred dollar_figure in expenses and the court determined that this fact supported the conclusion that the buyer did not have an option giving it free choice to proceed or not with the purchase under the third factor peripheral activities the court in halle looked to the fact that the buyer was not considering other similar purchases and it spent time and money securing financing for the one project the fourth factor the court examined was the absence of a motive to purchase an option option contracts permit parties to shift risks of contingencies where there are no significant risks to apportion therefore there is little reason for the parties to contract for an option halle f 3d pincite the risk in halle was obtaining the needed rezoning of the property which the court determined was a foregone conclusion based on all four factors the court allowed the interest deductions and concluded that the transaction created genuine indebtedness the option at issue would not be an option if the benefits_and_burdens_of_ownership passed from a to taxpayer because of the dollar_figurex payment rather the transaction could be viewed as a sale of the property the benefits_and_burdens_of_ownership include whether legal_title passes how the parties treat the transaction whether the purported purchaser acquired an equity_interest in the property whether there was an obligation on the purported seller to deliver a deed and an obligation on the purported purchaser to make payments whether the purported purchaser was vested with the right of possession which party paid the property taxes which party bore the risk of loss or damage and which party received profits 77_tc_1221 106_tc_237 an option contract must create an unconditional power of acceptance in the offeree 765_f2d_643 7th cir in saviano the taxpayer had sold a third party merely the right to first refusal to purchase gold the taxpayer was under no obligation to actually sell any gold to the third party an application of the facts indicative of an option reveals that this agreement is an option taxpayer did not have an obligation to pay the purchase_price of the property in this case there is a question as to whether the option agreement created an unconditional power of acceptance in taxpayer in light of a’s right to terminate under subparagraph is of the agreement in the event taxpayer was unable to obtain a development order based upon the available facts it appears that taxpayer held sufficient control_over the process for the procurement of a development order to satisfy the requirement that the option create an unconditional power of acceptance the option agreement granted taxpayer all rights and powers necessary to apply for and obtain necessary governmental approvals eg to inspect and survey the property conduct drilling and testing take samples and required that a cooperate in taxpayer’s efforts to obtain approval even though it appears that procurement of government approval was not contingent upon the acts of a there is still a question as to whether its procurement was otherwise outside taxpayer’s control in light of the type of approval being sought from government officials it is likely that taxpayer held the degree of control needed to distinguish it from a right_of_first_refusal it also appears that the option agreement will satisfy the second element requiring that an option be left open for a specified or reasonable period of time even though the agreement did not set out a definite date in subparagraph is of the option agreement the parties agreed that in the event the option was not otherwise terminated under paragraph it would expire years from the date that the option was first exercised under this provision there is no specific date of expiration because the date the option is first exercised depends upon a future event or occurrence nonetheless reading the agreement as a whole the term is not indefinite because the agreement calls for mandatory exercise of the option for a minimum number of acreage each year beginning in the 6th year from the effective date of the agreement date thus it is unlikely that the option will be treated as having an unlimited or unspecified term the first factor under halle is the amount of contractually specified damages the contract provides for no liquidated_damages the only loss to taxpayer the buyer was its payment for the option and the other costs that taxpayer incurred which taxpayer apparently incurred in its attempt to obtain the development order on the tax_year consolidated_return on an attached statement taxpayer listed dollar_figurez in abandonment_loss which includes the option loss of dollar_figurex for a difference of dollar_figurea the specific costs are not detailed however under the option contract taxpayer had the right to incur soft costs which were to be credited against the purchase_price but which were incurred at its own risk in the event that taxpayer did not purchase the property these costs included feasibility and environmental studies planners engineers surveyors and attorneys when looking at the absolute and relative costs these expenses paid_by taxpayer are not insignificant the cost of the option plus expenses represents j of the approximate dollar_figurey fair_market_value of the entire property since no exercise price is indicated in the contract but rather the price of the property is indicated as a percentage of its fair_market_value the costs paid up front as a percentage of the exercise price of the option cannot be determined additionally taxpayer had the choice to purchase only a portion of the property thus if taxpayer had elected to purchase a small amount of the property the costs of the up-front expenses would have been significantly higher relative to the property than they would have been if taxpayer purchased more of the property the seller a reserved the right to harvest its crops growing on the property even after the closing and thus was to benefit economically from the crop whether the transaction was completed or not while payment of dollar_figurex for an option and dollar_figurea for accompanying expenses is not negligible it is nevertheless less than the cost of purchasing property which is not zoned according to taxpayer’s needs from the facts available it is not possible to say that taxpayer could not reasonably walk away from the transaction also risk to the seller was minimized because the seller reserved the right to benefit from the crop harvest these facts are more indicative of an option the second factor under halle is whether under the contract taxpayer assumed few real economic burdens of ownership a agreed to bear the risk of all loss to the property if condemnation or eminent_domain proceedings were commenced then taxpayer would have had the choice to proceed with the transaction with the property under condemnation or eminent_domain proceedings or terminate the option finally the parties agreed in the option agreement that the option would not be recorded among the public records of the county or anywhere else and that neither party would record the option unless taxpayer reasonably deemed that recording would be necessary or desirable to preserve its rights under the option agreement if the option is recorded upon the early termination or expiration of the option taxpayer agreed that it would record a notice evidencing the option’s expiration or termination these facts are more indicative of an option the third factor in halle is the buyer’s peripheral activities before settlement specifically whether the buyer was looking to purchase solely the property in the option or whether the holder was considering other properties there is no evidence that taxpayer was or was not considering purchasing other properties this fact is neutral the absence of a motive for an option or the lack or presence of risks to apportion is the fourth factor under halle in this case unlike in halle procurement of the development order from the state was not a forgone conclusion in fact the order was never obtained obtaining the development order presented significant risk to taxpayer therefore taxpayer had reason to obtain the option this fact is more indicative of an option in this case the parties ostensibly treated the contract as an option contract the facts do not indicate that taxpayer acquired an equity_interest in the property the contract did not obligate a to deliver a deed nor did it obligate taxpayer to make payments in addition to the cost of the option taxpayer was not vested with the right of possession a reserved the right to harvest the crop should the property be transferred taxpayer did have the right under the contract to make certain improvements upon the land and to pay for certain services to facilitate procurement of the development order taxpayer did not appear to obtain any economic benefits or burdens of ownership and taxpayer did appear free to walk away from the deal taxpayer faced real risk in obtaining its desired development order although taxpayer suffered not insignificant financial harm from walking away from the option financial damage appears to have been minimal additionally it appears that taxpayer was vested with the right but not the obligation to purchase the property at issue and did not receive merely a right_of_first_refusal therefore we conclude for purposes of this memorandum that the agreement at issue is an option contract thus the next issue is whether under sec_1234 taxpayer could deduct the dollar_figurex loss due to its failure to exercise an option to purchase property and if so when taxpayer could deduct the loss sec_1234 which concerns options to buy and sell is applicable to this transaction under sec_1234 the general_rule is that g ain or loss attributable to the sale_or_exchange of or loss attributable to failure to exercise an option to buy or sell property shall be considered gain_or_loss from the sale_or_exchange of property which has the same character as the property to which the option relates has in the hands of the taxpayer or would have in the hands of the taxpayer if acquired by him under the special rule for a loss attributable to a failure to exercise and option if the loss is attributable to failure to exercise an option the option shall be deemed to have been sold or exchanged on the day it expired it appears that none of the exceptions listed in sec_1234 apply to this option the option is likely not sec_1221 inventory it is likely that the option is a capital_asset and it is not an option to sell property as described by sec_1233 the termination of the option agreement due to taxpayer’s inability to obtain a development order may constitute an expiration of the option thereby causing the recognition of gain_or_loss under sec_1234 for purposes of determining whether the termination will be treated as a sale_or_exchange under sec_1234 the termination must leave no possibility for subsequent exercise of the option in whole or in part see rosenberg v commissioner tcmemo_1978_303 rev run c b clarified by rev run 1968_1_cb_363 this is a factual issue to be determined based upon the circumstances surrounding the termination based upon the representations made in connection with the request for assistance it is likely that the termination left no possibility that the option could be exercised and therefore qualifies for sale treatment under sec_1234 the loss is recognized on the date of such termination from the facts available to us it appears that this option to buy property is a capital_asset in taxpayer’s hands under sec_1_1234-1 character of the loss from the sale_or_exchange of this option would be according to the period for which taxpayer held the option taxpayer purchased this option on date it was to expire either years from the date of the first exercise of the option alternatively the option could have been terminated by either party within years of the effective date of the option contract if the required development order was not obtained there is evidence that this development order was not obtained and that the option was terminated early taxpayer is deemed to have sold the option on the date that the option was terminated or expired which may have been date taxpayer realized dollar_figure in the sale of the option ordinarily taxpayer would have had a loss equal to its adjusted_basis of dollar_figurex under sec_1001 taxpayer realized and recognized a long-term_capital_loss under sec_1222 because taxpayer held the option for what appears to have been five years this loss would have been deductible in the year in which the option expired or was terminated which may have been tax_year nevertheless we do not think taxpayer suffered a loss in this situation because the option probably was not worthless at the time taxpayer purchased the option the fair_market_value of the underlying property was approximately dollar_figurey the option agreement did not state an exercise price but it did provide that the purchase_price shall be h percent h of the fair_market_value of the underlying property at the time the option is exercised it also stated that if the option is exercised taxpayer would be permitted offsetting credits for both the option_price and the soft costs a total of apparently about dollar_figureb h percent of dollar_figurey is dollar_figurec assuming that taxpayer immediately exercised the option and did not incur any expenses other than the dollar_figurex option purchase expense the exercise price minus the option_price would have been approximately dollar_figured dollar_figurec-x expenses over and above the option_price here the soft costs incurred by taxpayer only strengthens the argument that taxpayer had nothing to lose and much to gain in exercising the option if dollar_figuree the soft costs reported on the tax_year consolidated_return are subtracted from dollar_figured the exercise price is reduced to about dollar_figuref taxpayer would thereby have recognized a gain of dollar_figureg if it had exercised the option and then immediately sold the property at fair_market_value hence only if the property’s value dropped below dollar_figuref at the time the option was canceled would the taxpayer have any argument that the option was worthless when canceled the tax_year consolidated_return shows that taxpayer listed abandonment costs of dollar_figureb dollar_figurey fair_market_value of the property minus taxpayer’s basis of dollar_figurec dollar_figuref exercise price plus dollar_figureb expenses including option_price dollar_figureg taxpayer chose to abandon rather than exercise the option in doing so it purportedly incurred a dollar_figureb loss which included the purchase_price of the option based on the above analysis the option was not worthless and taxpayer’s abandonment of the option appears to be unreasonable here the parties to the transaction are closely related and the property remained within the controlled_group the abandonment of the option in this case is akin to the cancellation of a debt owed by the parent_corporation to its wholly-owned subsidiary resulting in a constructive distribution by the wholly-owned subsidiary to its parent_corporation sec_61 sec_1_61-12 340_f2d_27 6th cir a corporation’s cancellation of a shareholder’s fully collectible indebtedness may be a constructive_dividend to the shareholder thus we conclude that taxpayer may not claim a loss on the abandonment of the option case development hazards and other considerations if you have any further questions please call deborah a butler assistant chief_counsel by s thomas d moffitt thomas d moffitt senior technician reviewer
